Citation Nr: 1142715	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disability to include degenerative joint disease (DJD).  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a cold injury to the right foot to include DJD.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a cold injury to both hands to include DJD.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease).  

5.  Entitlement to service connection for a low back disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the above-referenced RO.  

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Waco, Texas.  The transcript from that hearing has been reviewed and associated with the claims file.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for a right hip disability and for residuals of cold injury of the right foot and both hands has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The de novo issues of entitlement to service connection for a right hip disability and for cold injury residuals to the right foot and both hands, as well as the remaining issue on appeal-entitlement to service connection for low back disability, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Original claims for service connection for a right hip disability, cold injury residuals to the right foot and hands, and Vincent's disease were denied by the RO in a rating decision in February 2007.  An appeal was initiated, but not perfected.  This rating action is final.  

2.  The evidence received since the February 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for a right hip disability and cold injury residuals of the right foot and hands.  

3.  The evidence received since the February 2007 rating decision is new, but does not raise a reasonable possibility of substantiating the underlying claim for service connection Vincent's disease.  


CONCLUSIONS OF LAW

1.  The February 2007 denials of service connection for a right hip disability, cold injury residuals of the right foot and hands, and Vincent's disease are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the February 2007 rating action is new and material sufficient to reopen the claims for service connection for a right hip disability and cold injury residuals of the right foot and hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  New and material evidence has not been received sufficient to reopen a claim for service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease) for purposes of VA compensation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As will be discussed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for a right hip disability and for residuals of cold injury of the right foot and both hands has been received.  Thus, the Board is granting this aspect of the Veteran's appeal in full.  Accordingly, no further discussion of VA's duty to notify and to assist the Veteran in this aspect of his appeal is necessary.  

In a letter dated in August 2009, the RO informed the Veteran of its duty to assist him in substantiating his claim for service connection for Vincent's disease under the VCAA, and the effect of this duty upon his claim.  The August 2009 letter informed him of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for Vincent's disease.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  The letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his Vincent's disease claim.  Relevant in-service and post-service treatment reports are of record.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for Vincent's disease because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The RO originally denied the Veteran's claims of service connection for a right hip disability and service connection for residuals of cold injury of the right foot and hands in February 2007 essentially on the basis that the evidence of record failed to show that these disabilities had been clinically diagnosed.  The RO also denied service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease) on the basis that the claimed condition was not considered a disability for compensation purposes.  The RO indicated that treatable carious teeth, replaceable missing teeth, dental and alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis were not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. 

The Veteran initiated, but did not perfect, an appeal of the February 2007 decision.  Thus, that determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

1.  Right hip, right foot, and both hands

As noted above, the Veteran's right hip, right foot, and bilateral hand claims were essentially denied in February 2007 because evidence of current disabilities had not been received.  Since the February 2007 rating decision, the RO has received relevant evidence in the form of a March 2008 VA examination report which includes radiological findings of mild degenerative changes in both hands and a plantar calcaneal spur on the right foot.  A June 2008 MRI report shows degenerative changes in the right hip.  Newly-received evidence also includes the Veteran's testimony from the May 2011 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO denied the claim.  

Despite this newly received evidence indicating the presence of current relevant disabilities, the RO has denied reopening the claims based on a determination that, even if the disorders were shown after service, such evidence was not material because it did not show a relationship between such disorder and service.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  See Shade v. Shinseki, 24 Vet App 110 (2010).  Here, and at the recent hearing in particular, the Veteran has described continued right hip, right foot, and bilateral hand pain since service.  Such testimony (as to the continuity of relevant symptomatology since active duty), as well as the medical records reflecting current pertinent diagnoses, are also material because they address the fundamental requirements for service connection - namely, evidence of current diagnoses manifested by relevant symptoms purportedly present since service, overcoming the primary reason the RO previously denied the claims.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims. 

Accordingly, new and material evidence having been received, the claims of entitlement to service connection for a right hip disability and for residuals of cold injury to the right foot and both hands are reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

2.  Vincent's disease

The claim of entitlement to service connection for Vincent's disease was previously denied by rating action in February 2007.  In addition to the requirements for service connection set forth above, the following is also applicable to this appeal.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Currently, the RO has determined that new and material evidence has not been submitted to reopen this previously denied claim.  [As previously discussed herein, the February 2007 rating action denied service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease) on the basis that the Veteran did not have a dental condition shown during military service for which compensation could be paid.]  Thus, any "new" evidence would have to contribute toward substantiating that his current dental problems fall under the categories of compensable dental disorders set forth in 38 C.F.R. § 4.150 (outlined above).  

The evidence considered at the time of the February 2007 RO decision includes the Veteran's discharge examination report, which shows that he had one restorable carious tooth and one nonrestorable carious tooth and that teeth numbers 17 and 32 were missing (also known as the wisdom teeth, the teeth farthest back on the right and left lower jaw).  There is no indication of oral or maxillofacial trauma.  

Also of record in February 2007 are statements from the Veteran's dental providers.  Collectively, these statements note treatment of the Veteran for chronic periodontitis, malocclusion, bruxism and clenching, partial edentulism, perapical pathology of teeth numbers 2 and 30 and caries.  One dentist indicated that he had initially treated the Veteran in September 2003 for preprosthetic evaluation and that the Veteran had not had any tooth loss due to periodontitis.  However, another dentist noted treatment of the Veteran since 1973 for chronic periodontitis which had become progressively worse to the point that he lost several teeth.  He explained that bone loss and chronic inflammation necessitated the removal of these teeth.  He opined that he did not know if there was a scientific relationship between the Veteran's previous periodontal condition that existed during service, but that it was certainly a possibility.  

Evidence received since the February 2007 rating decision consists of records of ongoing treatment of the Veteran between 2008 and 2011 for various medical conditions; lay statements from the Veteran; and testimony from the May 2011 hearing.  Also of record is a February 2010 statement from the Veteran's dental provider again noting periodontal treatment of the Veteran since 1973.  It was noted that the Veteran entered the practice with moderate periodontitis that was advanced for his age.  She noted that the periodontal treatment the Veteran has received throughout his life is the reason he still retained many of his permanent teeth.  

This evidence, although new, is not material in that none of it addresses the basis for the prior denial as service connection for the claimed dental conditions are precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The recently submitted evidence does not specifically show that the Veteran had a trauma-related dental disorder in service, or that he had lost teeth in service due to physical impact to the mouth, jaw, or oral cavity in combat.  While service connection may be established for treatment purposes for gingivitis and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation for such conditions.  See 38 C.F.R. §§ 3.381.  In this case, the Veteran's missing teeth [which were pulled after service and are not the result of in-service trauma] do not constitute dental disabilities for which compensation is available under the VA regulations.  Here, the evidence does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating this issue.

To the extent that the Veteran has offered lay statements and testimony in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of the Veteran's assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Board notes that the Veteran does not specifically allege (nor does the evidence show) that he had a trauma-related dental disorder in service, or that he had lost teeth in service due to physical impact to the mouth, jaw, or oral cavity in combat.  The law has not changed between the previous denial of service connection and the present time.  Even considering the finding in Shade, providing a very low threshold for reopening claims, the Board notes that the Veteran's testimony does not enable reopening.  His testimony cannot change the law or the rules regarding basic eligibility for the benefit he seeks, and does not provide any material information that might allow him to apply his facts to the current regulations.  Rather his assertions in this regard serve only to reinforce a fact that was well known at the time of the February 2007 RO decision, namely that the Veteran has chronic periodontal disease, a fact which was not in dispute at that time.  

Thus, the Board concludes that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability, to include DJD, is reopened, and to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for cold injury residuals of the right foot, to include DJD, is reopened, and to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for cold injury residuals of both hands, to include DJD, is reopened, and to this extent only the claim is granted.

New and material sufficient to reopen a previously denied claim for service connection for Vincent's disease (claimed as acute gingivitis and periodontal disease) having not been received, the appeal is denied.  


REMAND

In light of the Board's finding that the claims for service connection for a right hip disability and for residuals of cold injury of the right foot and hands are reopened, these issues must be considered on a de novo basis.  In addition, the Veteran also seeks service connection for a lumbar spine disability that he claims had its onset during service.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of these issues.

Regarding diagnoses of the Veteran's claimed disabilities, the Board first acknowledges that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related," or involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri and are therefore unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

In this case, the Veteran does not allege that he was ever treated in the military for a cold-related injury.  Rather, he maintains that his exposure to extreme temperatures resulted in peripheral neuropathy and DJD involving his right foot and both hands.  In addition, the Veteran's exposure to extreme cold in the military is not confirmed by a service records.  The Board, however, notes that the RO has already conceded the Veteran's in-service cold exposure in its February 2007 grant of service connection for cold injury residuals of the left foot based on such exposure.  

The Board also notes that in a January 2011 VA examination report the examiner concluded the Veteran's bilateral hand and right foot complaints were less likely than not related to cold injury in service.  This conclusion was based on the Veteran's separation physician examination which was negative for complaints, findings, or diagnosis of cold injury of the hands or right foot.  The examiner noted that the only evidence was the Veteran's account with no objective findings at separation.  The examiner also noted the Veteran was 82 years old and had a history of hypertension, which was known to cause vasospasm with coldness of the fingers and toes, which was not unusual at his age.  

That medical opinion notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion. 

Consequently, the Board finds the 2011 VA examination report is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran has residual disability involving the right foot and both hands attributable to in-service exposure to cold while stationed in Korea versus non-service related hypertension. 

With respect to his right hip and lumbar spine disabilities, the Veteran contends that he injured his right hip and back after jumping from a crowded military truck onto his frozen feet and jamming his right leg into his hip.  Post-service treatment records show the earliest notation of degenerative changes of the right hip and lumbar spine are MRI reports dated in 2008.  

In light of the missing service treatment records, the VA's heightened duty to assist, and at least some confirmation of the Veteran being exposed to frigid temperatures in the military, the Board concludes a VA examination is necessary to ascertain whether the Veteran's degenerative joint disease of the right hip and lumbar spine are attributable to an in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

The Board stresses that, because the Veteran is competent to report the onset of right hip and spine pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss his contention that he sustained in-service injuries to his right hip and back and that he has experienced continued pain since that time.  Dalton supra.  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, on remand, any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment for, or evaluation of, his right hip, right foot, bilateral hand, and lumbar spine disabilities, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document the attempts to obtain such records.  

If any pertinent evidence identified by the Veteran is not available, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Arrange appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed right hip, right foot, bilateral hand, and lumbar spine disabilities.  The claims file must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The Veteran should be asked to provide specific information regarding the duration and frequency of such exposure, as well as any post-service exposure to cold temperatures.  All indicated tests and studies are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of degenerative joint/disc disease.  

For the right foot and bilateral hands, the examiner should:

Discuss the nature and extent of any present right foot and bilateral hand disorders, to include degenerative joint disease and peripheral neuropathy.  For any such diagnosed disabilities, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed right foot and/or bilateral hand disabilities had their clinical onset in active service or are otherwise related to active service, to include exposure to cold temperatures in Korea.  [Note: service connection already has been established for cold injury residuals of the left foot.  So, the injury in service has already been conceded, and the Board only needs to know whether the Veteran has residual disability involving the right foot and both hands as a consequence of such conceded cold weather exposure.]

For the right hip and lumbar spine, the examiner should:

Discuss the nature and extent of any present right hip and lumbar spine disorders, to include degenerative joint/disc disease.  For any such diagnosed disabilities, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, the currently-diagnosed right hip and/or lumbar spine disabilities had their clinical onset in active service or are otherwise related to active service, including especially to the right hip injury that the Veteran says that he sustained during service.

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


